ACCEPTED
                                                                                       03-15-00474-CV
                                                                                               7405574
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                10/16/2015 10:07:33 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK

                      NO. 03-15-00474-CV
                                                                     FILED IN
                       IN THE COURT OF APPEALS      3rd COURT OF APPEALS
                   FOR THE THIRD DISTRICT OF TEXAS      AUSTIN, TEXAS
                           AT AUSTIN, TEXAS        10/16/2015 10:07:33 AM
                                                                 JEFFREY D. KYLE
                                                                      Clerk

                            ERMA J. MATTHEWS,
                                Appellant,
                                        v.
              JEROME SOLOMON C/0 EPOCH FILMS, INC.,
                  MINDY GOLDBERG, AND OTHERS,
                           Appellees.


   On Appeal from the 423rd Judicial District Court of Bastrop County, Texas
(Honorable Christopher D. Duggan, of the 423rd Judicial District Court, Presiding)
                        Trial Court Cause No. 423-3470


       APPELLEES' FIRST MOTION TO EXTEND TIME TO FILE
                      APPELLEES' BRIEF


                                                Robert P. Latham
                                                State Bar No. 11975500
                                                blatham@jw.com
                                                Noah M. Galton
                                                State Bar No. 24078531
                                                ngalton@jw.com
                                                Jackson Walker L.L.P.
                                                100 Congress Avenue, Suite 1100
                                                Austin, Texas 78701
                                                (512) 236-2000- Telephone
                                                (512) 236-2002- Fax

                                             ATTORNEYS FOR APPELLEES
                                             JEROME SOLOMON AND MINDY
                                             GOLDBERG
                 IDENTITY OF PARTIES AND COUNSEL

1.   Appellant

     ERMA J. MATTHEWS

     Represented by:

     ProSe
     25491 Beresford Drive
     South Riding, VA 20152
     Telephone: 571-933-8413
     Facsimile: 571-933-8413
     Email: ermajmatthews@yahoo.com



2.   Appellees

     JEROME SOLOMON
     MINDY GOLDBERG

     Represented by:

     Robert P. Latham
     State Bar No. 11975500
     blatham@jw.com
     Noah M. Galton
     State Bar No. 24078531
     ngalton@jw.com
     Jackson Walker L.L.P.
     100 Congress Avenue, Suite 1100
     Austin, Texas 78701
     (512) 236-2000- Telephone
     (512) 236-2002- Fax




                                       11
TO THE HONORABLE COURT:

      NOW COME Jerome Solomon and Mindy Goldberg, Appellees herein and

Defendants before the trial court below, and submit their First Motion to Extend

Time to File Appellees' Brief, and would respectfully show as follows:

                             I.     BACKGROUND

      1.     On October 13, 2015, Appellant Erma J. Matthews ("Appellant") left

a voicemail for Appellees' counsel in regard to an extension of Appellant's

briefing deadline. Appellant did not specify a specific duration for her desired

extension.   On October 14, 2015, in response to an inquiry from Appellees'

counsel, Appellant informed Appellees' counsel that she would be seeking a

month-long extension. That same day, Appellant filed her First Motion to Extend

Time to File Appellant's Brief.

      2.     On October 15, 2015, this Court granted Appellant's request, and

ordered that Appellant's briefing deadline be extended to November 23, 2015.

      3.     If Appellant's brief is filed on November 23, 2015, Appellees' brief

will be due on December 23, 2015. See TEX. R. APP. P. 38.6(b).

                      II.   ARGUMENT & AUTHORITY

      4.     Now that Appellant's requested extension has been granted, Appellees

request a reciprocal 30-day extension to file their brief for the following reasons:

First, Appellees' counsel, Noah Galton, is currently set for a 2-week trial in El


                                         1
Paso, Texas, beginning on December 4, 2015. Mr. Galton is the primary attorney

who has handled the present lawsuit, both at the trial level and before this Court.

Second, with Appellant's request having been granted, Appellees' briefing

schedule will now encompass the Thanksgiving holiday, as well as several

important religious holidays. As such, Appellees' ability to digest Appellant's

brief and draft their own brief will prove unworkable if Appellees are not granted

an extension.

       5.    In response to Appellant's October 13 request to Appellees' counsel,

Appellees' counsel informed Appellant of the aforementioned facts. Additionally,

Appellees' counsel conveyed to Appellant that, while Appellees would like to

accommodate Appellant's request, Appellees could only do so if Appellant were

willing to agree to a reciprocal 30-day extension for Appellees' briefing deadline

(allowing Appellees a total of 60 days to respond to Appellant's brief from the date

Appellant's brief is filed).

       6.     Appellant has not responded to Appellees' requested compromise.

       7.     Because Appellant's new deadline places Appellees at an undue

hardship, Appellees - pursuant to Texas Rule of Appellate Procedure 38.6(d) -

move for this Court to grant Appellees a reciprocal 30-day extension to file their

appellate brief (allowing Appellees a total of 60 days to respond to Appellant's

brief from the date Appellant's brief is filed).    If Appellant files her brief on



                                         2
November 23, 2015 (Appellant's new deadline), Appellees' extended deadline will

be January 22, 2016.

       8.    This is the first extension sought by Appellees in this matter.

                                  III.   PRAYER

      9.     For the aforementioned reasons, Appellees respectfully request that

this Court grant Appellees a 30-day extension to file their appellate brief (allowing

Appellees a total of 60 days to respond to Appellant's brief from the date

Appellant's brief is filed).

                                           Respectfully submitted,

                                           JACKSON WALKER L.L.P.

                                           By: Is/ Noah M Galton
                                               Robert P. Latham
                                               State Bar No. 11975500
                                               blatham@jw .com
                                               Noah M. Galton
                                               State Bar No. 24078531
                                               ngalton@jw.com
                                               Jackson Walker L.L.P.
                                               100 Congress Avenue, Suite 1100
                                               Austin, Texas 78701
                                               (512) 236-2000- Telephone
                                               (512) 236-2002- Fax

                                           ATTORNEYS FOR APPELLEES
                                           JEROME SOLOMON AND MINDY
                                           GOLDBERG




                                           3
                 RULE 9.4 CERTIFICATE OF COMPLIANCE

        This document complies with the typeface requirements of TEX. R. APP. P.
9 .4(e) because it has been prepared in a conventional typeface no smaller than 14-
point for text and 12-point for footnotes. This document also complies with the
word-count limitations of TEX. R. APP. P. 9.4(i), if applicable, because it contains
488 words, excluding any parts exempted by TEX. R. APP. P. 9.4(i)(l).

                                        Is/ Noah M Galton
                                        Noah M. Galton


                      CERTIFICATE OF CONFERENCE

      This is to certify that on October 14, 2015, Appellees' counsel attempted to
confer with Appellant about the merits of the foregoing, and Appellant did not
respond in regard to Appellees' requested relief.

                                        Is/ Noah M Galton
                                        Noah M. Galton


                          CERTIFICATE OF SERVICE

       This is to certify that on this 16th day of October, 2015, a true and correct
copy of the above and foregoing document was electronically mailed to the parties
registered or otherwise entitled to receive electronic notices in this case pursuant to
the Electronic Filing Procedures in this Court and/or via certified mail, return
receipt requested upon:

        Erma J. Matthews, ProSe
        25491 Beresford Drive
        South Riding, VA 20152
        Facsimile: 571-933-8413

                                        Is/ Noah M Galton
                                        Noah M. Galton




14940418v.l
                                           4